Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       CONTINUED EXAMINATIONS     

      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered. 

DETAILED ACTION

Applicant’s amendment in the reply filed on 1/7/2022 is acknowledged, with the cancellation of Claims 2-3, 15; and with newly added claims 21 and 22.  Claims 1, 4-14, and 16-22 are pending. Claims 19 and 20 are withdrawn.  Claims 1, 4-14, 16, 18, 21, and 22 are examined on the merits. Any rejection that is not reiterated is hereby withdrawn.

Claim Objections
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	




Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 4-10, 12-14, 16, 17, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedman (WO 2018/104950 A1), in view of Mateu et al (Mateu et al, Emergence of Herpes Simplex Virus-1 Syncytial Variants With Altered Virulence for Mice After Selection With a Natural Carrageenan. Sexually Transmitted Diseases, (JUN 2011) Vol. 38, No. 6, pp. 555-561).
Friedman teaches a composition comprising at least one anti-inflammatory agent and at least one sulfated polysaccharide (SPS) (see claim 1) (thus claim 1i) is met), wherein the anti-inflammatory agent is cannabinoids etc. (see claim 5) (thus claim 1ii is met). The composition of claim 1, further comprising anti-microbial agent, etc. (see claim 16); wherein the composition is a liquid, a suspension, tablet (thus claim 1 is met, thus 1iii is met), an adhesive buccal tablet, etc. (see claim 17); wherein the inflammation is associated with infection due to viruses, etc. (see claim 20). Friedman teaches SPS occur in algae where they may constitute up to 70% of the dry matter of some red seaweeds. The biological features of the SPS include antiviral, etc. (page 1, 2nd paragraph). Friedman teaches the cannabinoids are one or more of cannabidiol, cannabidiol acid, tetra th paragraph) (thus claims 5-9 are met). Friedman teaches steroid anti-inflammatory agent 2-20 mg/day, NSAID 40-400 mg/day (thus claim 8 is met), SPS: 100-4000 mg/day (page 14, 2nd paragraph from the bottom bridging page 15). Friedman teaches orally disintegrating tablet (thus claim 14 is met) also contains colloidal silicon dioxide (thus lubricant), grape flavor (thus taste enhancing agent, thus claim 12 is met), mannitol (thus claim 13 is met), etc. (page 29, 2nd paragraph).
The teachings of Friedman do not specifically teach the whole red algae is Gigartina skottsbergii; neither does Friedman teach the claimed amount of Gigartina whole red algae, and tablet, a tasteless tablet, or a dried red algae.  
Mateu et al teach antiviral therapy against herpes simplex virus based on sulfated polysaccharides, like carrageenans, represents a new alternative for genital herpes infections treatment and arises the concern about the appearance of resistant viral populations.Methods: We characterized the F strain of herpes simplex virus-1 passaged in the presence of a natural carrageenan isolated from the red seaweed Gigartina skottbergii in view of the virulence for mice of isolated viral clones.Results: Viral clones (syn14-1 and syn17-2) showed a syncytial phenotype and a mild resistance to carrageenan, heparin, acyclovir, and brivudine. Both clones were avirulent for BALB/c mice when inoculated intravaginally, whereas F strain produced high mortality. Attenuation correlated with low levels of TNF-alpha, interleukin-6, and IFN-gamma in vaginal lavages although virus titers were similar to those obtained for F strain. On the contrary, they showed a marked virulence when inoculated intranasally leading to a generalized spreading of virus.Conclusions: Results confirm the hypothesis that selection of herpes simplex virus-1 with a carrageenan in vitro leads to the emergence of variants with a differential virulence when 
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obtain sulfated polysaccharides from the whole red seaweed Gigartina skottbergii since Mateu et al teach so. Since both of the references teach sulfated polysaccharides, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
          It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use dried Gigartina whole red algae since it is a common practice in the art to dry plant material so as to prevent the growth of microbial and increase the shelf life of the plant material.
           Regarding the claimed amount of red algae, and tablet, they may vary according to the status of inflammatory or viral infection of the patient. The amount might increase when the illness of the patient is severe.
           Regarding to the taste of the tablet, determining with a tablet is tasteless or having a certain flavor is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  
           	From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

s 1, 4-10, 12-14, 16-18, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedman and Mateu et al as applied to claims 1, 4-10, 12-14, 16, 17, and 22 above, and further in view of Borers et al (NL 2009671 C).
The teachings of Friedman and Mateu et al are set forth above and applied as before.
           The teachings of Friedman and Mateu et al do not specifically teach osteltamivir phosphate.  	 
	     Borers et al teach use of substituted cannabis acid compounds in the treatment of viral infections caused by a herpes virus that is Epstein-Barr virus or Kaposi's sarcoma-associated herpes virus, or a papilloma virus in animal e.g. human, cow and sheep (see Title). Borers et al teach Use of substituted cannabis acid compounds (A1) in the treatment of viral infections is claimed. INDEPENDENT CLAIMS are also included for: (1) a plant extract comprising (A1) where the amount of Delta 9-tetrahydrocannabinol is 0-5 wt.%; and (2) a composition comprising (A1) or the plant extract, and an additional antiviral agent. Preferred Components: The cannabis acid is Delta 9-tetrahydrocannabinolic acid (preferred), cannabidiol acid, cannabidiol (thus cannabinoid, thus claims 5-7 are met), cannabigerolic acid, cannabigerol, cannabinol acid, cannabinol, cannabichromene acid, or cannabichromene (thus a mixture, thus claim 9 is met). The antiviral agent is e.g. abacavir, acyclovir, adefovir, amantadine, amdoxovir, amprenavir, apricitabine, arbidol, atazanavir, bevirimat, boceprevir, ceragenins, cidofovir, cobicistat, Combivir (RTM: Lamivudine/zidovudine), cyanovirin-N, darunavir, delavirdine, diarylpyrimidines, didanosine, docosanol, dolutegravir, edoxudine, efavirenz, elvitegravir, elvucitabine, emtricitabine, enfuvirtide, entecavir, famciclovir, festinavir, fomivirsen, fosamprenavir, foscarnet, fosfonet, ganciclovir, globoidnan A, griffithsin, ibacitabine, inosine pranobex, idoxuridine, imiquimod, indinavir, inosine, integrase remmer, interferon, lamivudine, nd paragraph from the bottom). 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine cannabinoid and osteltamivir into one composition since Borers et al teach a composition comprising substituted cannabis acid compounds, and an additional antiviral agent such as osteltamivir, etc.  Choosing an appropriate salt of osteltamivir (such as osteltamivir phosphate) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Since both of references teach using cannabinoid for treating virus infections, and Friedman teaches the composition further comprising an anti-microbial agent, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Claims 1, 4-14, 16, 17, and 22 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Friedman and Mateu et al as applied to claims 1, 4-10, 12-14, 16, 17, and 22 above, in view of Bachmann et al (US 2017/0273903 A1).
The teachings of Friedman and Mateu et al are set forth above and applied as before.
           The teachings of Friedman and Mateu et al do not specifically teach the incorporate of sorbitol into the composition; neither does Friedman teach a co-processed carbohydrate containing the claimed ratio of mannitol and sorbitol. 	 
           Bachmann et al teach one embodiment of the present disclosure may be a composition comprising: a cannabis extract chewing gum containing CBD. The cannabis extract chewing gum preferably comprises mint and/or sweetener which meld in such a way that is smooth to the taste, and that the chewing gum does not have a bitter or off taste. The cannabis extract chewing gum may comprise: a gum base, CBD oil, flavoring, sweetener, gingerol, and a fixing agent. The gum base may be approximately 25.0-90.0 wt %, the CBD oil may be approximately 5.0-15.0% wt %, the flavoring may be approximately 5.0-15.0 wt %, the sweetener may be approximately 0.001-50.0 wt %, the gingerol may be approximately 1.0-20.0 wt % and the fixing agent may be approximately 5.0-15.0 wt %. In some embodiments, the fixing agent may be a polyol, such as niaouli alcohol, isopulegol, sorbitol, maltitol/isomalt, mannitol, or starch. The fixing agent may allow the gum to have a hard outer shell. The gum may also comprise other additives, softeners, plasticizers, glycerine, flavorings, coloring agents, and sweeteners [0015]. At step 660 the powder is tableted using standard tablet punches on any suitable commercial tablet press [0107].
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sugar alcohols such as sorbitol from Bachmann et al into the composition of Friedman since Bachmann et al teach the tablet containing cannabis extract may comprise: a gum base, CBD oil, flavoring, sweetener, gingerol, and a fixing agent such as mannitol and sorbitol, etc. Since both of the references teach tablet comprising cannabis extract, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. Choosing an appropriate ratio of mannitol and sorbitol is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
           	From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

Applicant argues that “Mateu does not teach or suggest the use of Gigartina whole red algae containing a sulfated polysaccharide, as presently claimed. Instead, Mateu teaches extracting or isolating a sulfated polysaccharide from Gigartina skottbergii for therapeutic use. See Mateu, Abstract (“We characterized the F strain of herpes simplex virus-1 passaged in the presence of a natural carrageenan isolated from the red seaweed Gigartina skottbergii in view of the virulence for mice of isolated viral clones.”); p. 555 (“Natural CGNs of diverse structural types isolated from the red seaweed Gigartina skottsbergii were identified as potent and selective inhibitors for HSV- 1 and HSV-2”); p. 556 (‘The p/v-CGN 1C3 was extracted and purified from Gigartina skottsbergii, a red seaweed collected in Chubut, Argentina, as previously described.”) 
This is not found persuasive. First of all, Friedman teaches SPS occur in algae where they may constitute up to 70% of the dry matter of some red seaweeds. Secondly “Mateu et al teach antiviral therapy against herpes simplex virus based on sulfated polysaccharides, like carrageenans, represents a new alternative for genital herpes infections treatment and arises the concern about the appearance of resistant viral populations. Methods: We characterized the F strain of herpes simplex virus-1 passaged in the presence of a natural carrageenan isolated from the red seaweed Gigartina skottbergii in view of the virulence for mice of isolated viral clones.Results”. Since SPS occur in algae where they may constitute up to 70% of the dry matter of some red seaweeds, and since the natural carrageenan (characterized as sulfated polysaccharides) is isolated from the red seaweed Gigartina skottbergii, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obtain sulfated polysaccharides from the whole red seaweed Gigartina ).
	         
         Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655